Citation Nr: 1015784	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
Type II.  


REPRESENTATION

Veteran represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from January 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This appeal is remanded to afford the Veteran an opportunity 
to participate in a Board hearing.  In his May 2009 
substantive appeal, the Veteran requested a Board hearing.  
The hearing was scheduled, but the Veteran did not appear.  
Immediately following the scheduled hearing, the Veteran 
reported that his representative was unavailable due to 
illness and that he wanted reschedule the hearing.  The Board 
finds that there is good cause for the Veteran missing his 
initially scheduled hearing.  38 C.F.R. § 20.702(c)(2).  The 
Veteran must be given another opportunity to participate in a 
Board hearing.  Id.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at his 
local VA office before a member of the 
Board in accordance with applicable 
procedures.  38 U.S.C.A. § 7107 (West 
2002). The Veteran and his representative 
must be provided with notice as to the 
time and place to report for the hearing.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


